DETAILED ACTION
	Claims 1-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN201510125240.9 has been filed in parent Application No. 15/558184, filed on 9/13/17. However the other claimed priority document CN201510111992.X has not been received.

Drawings
The drawings were received on 1/21/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. 

In analyzing independent claim 1:
A signaling coding and modulation device, characterized in that the device comprises: a memory; and a processor, coupled with the memory (step 1 – yes) and configured to: extend signaling which has been subjected to first predetermined processing (calculation step 2A - yes), and conduct predetermined coding to obtain an encoded codeword (calculation step 2A - yes); conduct parity bit permutation on parity bits in the encoded codeword and then add the permutated parity bits to the end of information bits in the encoded codeword, to obtain a permutated encoded codeword (calculation step 2A - yes); puncture the permutated encoded codeword to obtain a punctured encoded codeword (calculation step 2A - yes); and conduct second predetermined processing on the punctured encoded codeword to obtain a tuple sequence, which is used for mapping, and then map the obtained tuple sequence into a signaling symbol (calculation step 2A - yes) .
The inventive concept appears to be an improvement to the abstract idea itself. 
The claim(s) does/do not include additional elements (Step 2B no) that are sufficient to amount to significantly more than the judicial exception because the preamble here (signaling coding and modulation device - preamble) does not positively add limitations to the claimed system, or further modify limitations recited in the body of the claim, and thus does not limit the claim. 

Dependent claims 2-13 recite additional mathematical concepts recited both verbally and with equations which describe the encoding/decoding process and recite no additional elements and there is nothing to amount to significantly more than the judicial exception within the dependent claims.
Even when viewed in combination, the additional elements in these claims do no more than automate the mathematical calculations of the encoding/decoding process using the processor and memory as a tool. There is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. These limitations therefore do not amount to significantly more, even when considered in combination, these additional elements represent mere instructions which cause the processor to perform mathematical calculations which cannot provide an inventive concept (Step 2B). Thus claims 1-13 are not eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 10,594,435. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 13 of the present application are fully contained in the device claim recited in the patented claims 12 and 13. 
Claim 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,594,435. Although the claims at issue are not identical, they are not patentably distinct from each other because pending Claim 1 of the present application is a device corresponding to the method of the patented claims 1-11 which would be an obvious variation of the method. Some claims are omitted from the table as it would be impractical (equations and tables) although the claims are not patentably distinct. Claims 3-5 of the present application correspond to patented claims 3-5. Pending claims 6 and 7 correspond to a combination of patented claims 1 and 6, and 1, 6, and 7 respectively. Pending claim 8 corresponds to patented .

Present application 16/748739
U.S. Patent No. 10,594,435
1. A signaling coding and modulation device, characterized in that the device comprises: 
a memory; and 
a processor, coupled with the memory and configured to: 
extend signaling which has been subjected to first predetermined processing, 

and conduct predetermined coding to obtain an encoded codeword; 



conduct parity bit permutation on parity bits in the encoded codeword and then add the permutated parity bits to the end of information bits in the encoded codeword, to obtain a permutated encoded codeword; 

puncture the permutated encoded codeword 

to obtain a punctured encoded codeword; and 
conduct second predetermined processing on the punctured encoded codeword to obtain a tuple sequence, which is used for mapping, and then map the obtained tuple sequence into a signaling symbol.

a memory; and 
a processor, coupled with the memory and configured to: 
extend signaling which has been 
subjected to first predetermined 
processing 
according to an extension pattern table to obtain an extended codeword, and conducting predetermined coding on the extended codeword to obtain a encoded codeword; 

conduct parity bit permutation on parity 
bits in the encoded codeword and then adding the permutated parity bits to the end of information bits in the encoded codeword, to obtain a permutated encoded codeword; 
according to the length of the signalling, puncturing the permutated encoded codeword 

to obtain a punctured encoded 
codeword; and 
conduct second predetermined 
processing on the punctured encoded codeword to obtain a tuple sequence, which is used for mapping, and then 
map the obtained tuple sequence into a signaling symbol ….

demap a receiving end signalling symbol corresponding to a sending end signalling symbol of claim 1 according to a predetermined mapping rule to obtain a log likelihood ratio; 
conduct corresponding inverse second predetermined processing, inverse puncturing and inverse permutation on the log likelihood ratio according to the steps of parity bit permutation, puncturing and second predetermined processing in the signalling coding and modulation device at the sending end to obtain a log likelihood ratio of a receiving end encoded codeword 
conduct corresponding decoding, inverse extension and inverse first predetermined processing on the log likelihood ratio of the receiving end encoded codeword according to the steps of first predetermined processing, extension and predetermined coding in the signalling coding and modulation device at the sending end to obtain signalling.

demap a receiving end signalling symbol corresponding to a sending end 
signalling symbol of claim 12 according to a predetermined mapping rule to obtain a log likelihood ratio; 
conduct corresponding inverse second predetermined processing, inverse puncturing and inverse permutation on the log likelihood ratio according to the steps of parity bit permutation, 
puncturing and second predetermined processing in the signalling coding and modulation device at the sending end to obtain a log likelihood ratio of a 
receiving end encoded codeword corresponding to the sending end 

conduct corresponding decoding, 
inverse extension and inverse first predetermined processing on the log likelihood ratio of the receiving end encoded codeword according to the 
steps of first predetermined processing, extension and predetermined coding in the signalling coding and modulation apparatus at the sending end to obtain signalling.


1. A signaling coding and modulation device, characterized in that the device comprises: 
a memory; and 
a processor, coupled with the memory and configured to: 
extend signaling which has been subjected to first predetermined processing, 

and conduct predetermined coding to obtain an encoded codeword; 


conduct parity bit permutation on parity bits in the encoded codeword and then add the permutated parity bits to the 


puncture the permutated encoded codeword 


to obtain a punctured encoded codeword; and 
conduct second predetermined processing on the punctured encoded codeword to obtain a tuple sequence, which is used for mapping, and then map the obtained tuple sequence into a signaling symbol.


(inherent to perform processing and storage)
extending signalling which has been subjected to first predetermined processing according to an extension pattern table to obtain an extended codeword, 
and conducting predetermined coding on the extended codeword to obtain a encoded codeword; 

conducting parity bit permutation on parity bits in the encoded codeword and then adding the permutated parity bits to the 
encoded codeword; 
according to a length of the signalling, puncturing the permutated encoded codeword 
according to a predetermined puncturing rule 
to obtain a punctured encoded codeword; and 
conducting second predetermined processing on the punctured encoded codeword to obtain a tuple sequence, which is used for mapping, and then mapping the obtained tuple sequence into a signalling symbol …
(the remainder of this claim is included as reference for other claims)
according to a predetermined mapping rule, wherein the step of conducting parity bit permutation on parity bits in the encoded codeword and then adding permutated parity bits to the end of information bits in the encoded codeword, to obtain a permutated encoded codeword comprises: conducting first parity bit permutation on the parity bits to obtain a first permutated parity bits; dividing the first permutated parity bits into several continuous bit groups, exchanging the positions of the bit groups so that the .pi..sub.p(k) bit group before the exchange 







conduct scrambling and BCH coding on the signalling, and 

conduct LDPC coding on the extended BCH codeword to obtain an LDPC codeword as the encoded codeword.


conducting LDPC coding on the extended BCH codeword to obtain an LDPC codeword as the encoded codeword.



Conclusion
EXAMINERS NOTE: The examiner invites applicant to call and schedule an interview prior to responding to this office action discuss the claim language required to overcome the 101 rejections above. The examiner would like to point out that throughout the specification and claims the term “signaling” is spelled “signalling”. Since the intent is clear the examiner chose not to object however it seems proper to point this out in order to give applicant opportunity to correct the spelling if desired.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eroz et al. U.S. Pub 2003/0041297 teach the use of extension patterns in encoding with puncturing.
Kim et al. U.S. Pub 2016/0261281 teach the use of LDPC, BCH and Parity for constructing codewords to be transmitted.
Kwon et al. U.S. Pub 2016/0212457 teach aspects of mapping punctured LDPC coded data for transmission.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111